The plaintiff in error was convicted, and on the 3rd day of February, 1913, was sentenced in accordance with the verdict of the jury, to be confined in the penitentiary for the term of five years. The charging part of the information is as follows:
"He, the said W.A. Merritt, did then and there unlawfully and feloniously, take, steal and carry away, by fraud, from the possession and without the consent of one N. Barrintine, the owner thereof, one cow, with the felonious intent, then and there, on the part of him, the said W.A. Merritt, to appropriate the same to his own use, and to deprive the owner thereof, contrary to," etc.
The only errors assigned are, that the court erred in overruling a motion for a new trial, and in its instructions to the jury. No brief has been filed, or oral argument made in behalf of plaintiff in error. On his trial he acted as his own attorney. As against overwhelming evidence of guilt, his defense as a witness in his own behalf was that he bought the cow from a man that looked very much like himself. After a careful examination of record, we find nothing which appears to show that any substantial right of plaintiff in error has been prejudiced, and we reach the conclusion that he was justly convicted on a fair and impartial trial. It follows that the judgment of conviction should be and is hereby affirmed.